 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    AARON LAMONT STRIBLING,                           Case No. 1:18-cv-01658-LJO-SAB (PC)
12                      Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR DISQUALIFICATION OF THE
13           v.                                         UNDERSIGNED
14    KERN VALLEY STATE PRISON, et al.,                 ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR RECONSIDERATION OF THE
15                      Defendants.                     COURT’S FEBRUARY 12, 2019 ORDER
                                                        ADOPTING FINDINGS AND
16                                                      RECOMMENDATIONS, AND DENYING
                                                        PLAINTIFF’S MOTION TO DIRECT THE
17                                                      PRISON TO PAY THE FILING FEE
18                                                      (ECF Nos. 9, 10)
19

20   I.     Introduction

21          Plaintiff Aaron Lamont Stribling is a state prisoner proceeding pro se in this civil rights

22   action pursuant to 42 U.S.C. § 1983.

23          On January 9, 2019, Plaintiff filed a motion for court order to make prison pay filing fee

24   with his money. (ECF No. 6.) On January 10, 2018, the Magistrate Judge issued Findings and

25   Recommendation recommending that Plaintiff’s motion to direct the prison to pay the filing fee

26   (ECF No. 6), be denied. On February 11, 2019, Plaintiff filed objections to the Findings and

27   Recommendation. (ECF No. 8.) On February 12, 2019, the undersigned issued an order adopting

28   the Findings and Recommendation, denying Plaintiff’s motion to direct the prison to pay the
                                                       1
 1   filing fee, and ordering Plaintiff to either pay the filing fee in full or submit a complete

 2   application to proceed in forma pauperis within 30 days from the date of service of the order.

 3   (ECF No. 9.)

 4          On March 4, 2019, Plaintiff filed a motion for disqualification of the undersigned and a

 5   motion for reconsideration. (ECF No. 10.)

 6   II.    Motion for Disqualification

 7          In his motion, Plaintiff first moves for disqualification of the undersigned. (ECF No. 10.)

 8   Plaintiff’s motion for disqualification is properly before the undersigned because the Ninth

 9   Circuit has “held repeatedly that the challenged judge himself should rule on the legal sufficiency

10   of a recusal motion in the first instance.” United States v. Studley, 783 F.2d 934, 940 (9th Cir.

11   1986); see also Berger v. United States, 255 U.S. 22, 32 (1922).

12          Requests to disqualify or recuse a district judge are governed by two statutes, 28 U.S.C.

13   §§ 144 and 455. 28 U.S.C. § 144 requires disqualification or recusal of a district judge

14   “[w]henever a party to any proceeding in a district court makes and files a timely and sufficient

15   affidavit that the judge before whom the matter is pending has a personal bias or prejudice against

16   him or in favor of any adverse party[.]” Similarly, 28 U.S.C. § 455(a) and (b)(1) require a district

17   judge to disqualify or recuse himself “in any proceeding in which his impartiality might

18   reasonably be questioned[,]” including “[w]here he has a personal bias or prejudice concerning a

19   party[.]” However, under sections 144 and 455(a) and (b)(1), “judicial rulings alone almost never

20   constitute a valid basis for a bias or partiality motion[]” because judicial rulings do not rely on an
21   extrajudicial source and “can only in the rarest circumstances evidence the degree of favoritism or

22   antagonism required … when no extrajudicial source is involved.” Liteky v. United States, 510

23   U.S. 540, 555 (1994). Further, “opinions formed by the judge on the basis of facts introduced or

24   events occurring in the course of the current proceedings, or of prior proceedings, do not

25   constitute a basis for a bias or partiality motion unless they display a deep-seated favoritism or

26   antagonism that would make fair judgment impossible.” Id.
27          Here, Plaintiff contends that the undersigned should be disqualified because the order

28   adopting the Magistrate Judge’s Findings and Recommendations and denying Plaintiff’s motion
                                                         2
 1   to direct the prison to pay the filing fee, (ECF No. 9), is an attempt to extort and/or rob Plaintiff

 2   by forcing Plaintiff to pay a second $400.00 filing fee or have his case dismissed. (ECF No. 10.)

 3   However, as noted above, “judicial rulings alone almost never constitute a valid basis” for a

 4   disqualification motion. Liteky, 510 U.S. at 555. Instead, “[a]lmost invariably, [judicial rulings

 5   alone] are proper grounds for appeal, not for recusal.” Id. Further, Plaintiff has not demonstrated

 6   that the undersigned harbors any “deep-seated favoritism or antagonism that would make fair

 7   judgment impossible.” Id. Therefore, since Plaintiff has failed to establish that “a reasonable

 8   person with knowledge of all the facts would conclude that the [undersigned’s] impartiality might

 9   reasonably be questioned[,]” Plaintiff’s motion for disqualification of the undersigned is denied.

10   United States v. Hernandez, 109 F.3d 1450, 1543 (internal quotation marks and citation omitted).

11   III.   Motion for Reconsideration

12          In his motion, Plaintiff also moves for reconsideration of the Court’s February 12, 2019

13   order adopting the Findings and Recommendation, denying Plaintiff’s motion to direct the prison

14   to pay the filing fee, and ordering Plaintiff to either pay the filing fee in full or submit a complete

15   application to proceed in forma pauperis within 30 days from the date of service of the order.

16   (ECF No. 10.) Plaintiff contends that, since he has proof that the prison took money from his

17   account to pay the $400.00 filing fee, his motion to direct the prison to pay the filing fee should

18   have been granted.

19          The Court construes Plaintiff’s motion as being brought pursuant to Federal Rule of Civil

20   Procedure 60(b)(6). Federal Rule of Civil Procedure 60(b)(6) permits the Court to relieve a party
21   from an order for any reason that justifies relief. Rule 60(b)(6) “is to be used sparingly as an

22   equitable remedy to prevent manifest injustice and is to be utilized only where extraordinary

23   circumstances” exist. Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotation

24   marks and citation omitted). “A party moving for relief under Rule 60(b)(6) must demonstrate

25   both injury and circumstances beyond [their] control[.]” Id. (internal quotation marks and

26   citation omitted). Additionally, Local Rule 230(j) requires that, when a party makes a motion for
27   reconsideration, the party must show “what new or different facts or circumstances are claimed to

28   exist or were not shown upon such prior motion, or what other grounds exist for the motion” and
                                                         3
 1   “why the facts and circumstances were not shown at the time of the prior motion.”

 2            “A motion for reconsideration should not be granted, absent highly unusual

 3   circumstances, unless the district court is presented with newly discovered evidence, committed

 4   clear error, or if there is an intervening change in the controlling law.” Marlyn Nutraceuticals,

 5   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotation marks

 6   and citation omitted). Therefore, “[a] party seeking reconsideration must show more than a

 7   disagreement with the Court’s decision, and recapitulation of the cases and arguments considered

 8   by the [C]ourt before rendering its original decision fails to carry the moving party’s burden.”

 9   United States v. Westlands Water Dist., 134 F.Supp.2d 1111, 1131 (E.D. Cal. 2001) (internal

10   quotation marks and citation omitted).

11            Here, Plaintiff has failed to present the Court with any new evidence or changes in the law

12   or demonstrate that the Court has committed clear error. Instead, Plaintiff’s motion expresses his

13   disagreement with the Court’s prior decision and repeats arguments already considered by the

14   Court. Therefore, since Plaintiff has not established that there are highly unusual circumstances

15   justifying reconsideration of the Court’s February 12, 2019 order adopting the Findings and

16   Recommendation, denying Plaintiff’s motion to direct the prison to pay the filing fee, and

17   requiring Plaintiff to either pay the filing fee in full or submit a complete application to proceed in

18   forma pauperis within 30 days from the date of service of the order, (ECF No. 9), Plaintiff’s

19   motion for reconsideration is denied.

20   IV.      Conclusion and Order
21            Based on the foregoing, it is HEREBY ORDERED that Plaintiff’s motion for

22   disqualification of the undersigned and motion for reconsideration, (ECF No. 10), are DENIED.

23
     IT IS SO ORDERED.
24

25         Dated:   March 14, 2019                           /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
26
27

28
                                                        4
